Citation Nr: 0414576	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-13 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from July 1974 to October 
1975.

This appeal arises from an October 2001 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
gout.

In a Substantive Appeal dated September 2002, the veteran 
requested a videoconference hearing before a Member of the 
Travel Board.  The Board scheduled a hearing for May 2004.  
On the day of the scheduled hearing, the veteran failed to 
appear.  There are no subsequent requests for hearings in the 
claims file.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law that affects this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100).  This 
law redefines the obligations of VA with respect to the duty 
to assist the veteran in developing the facts to substantiate 
his claim.

In February 2002, the veteran completed an authorization form 
to release medical records to VA.  He wrote that he had been 
treated at the Medical Center of Central Georgia from 1976 
through the present.  The RO requested treatment records, but 
the claims file only contains records from the Medical Center 
from December 2000.  Therefore, the RO should obtain any 
additional records to develop the claim.  

In addition, the claims file contains an internal note from 
the RO stating that the veteran was requesting records from 
the Social Security Administration and would forward them to 
the RO.  No Social Security medical records appear in the 
claims file.  However, the file contains a letter from the 
Social Security Administration stating that the veteran has 
been receiving disability benefits since December 1998.   All 
medical treatment records must be obtained from the Social 
Security Administration. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  After obtaining additional 
authorization from the veteran, the RO 
should request and obtain all medical 
treatment records from the Medical 
Center of Central Georgia from January 
1976 through the present.

2.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




